Gray, C. J.
The plaintiff sues in behalf of himself and of all other persons having like interests in the alleged trust fund. How far such persons should be made parties to the suit depends largely upon the discretion of the court, considering on the one hand the difficulty and expense of joining them, and on the other the paramount importance of having such a representation of the interests concerned as may enable the question at issue to be fairly tried. Stevenson v. Austin, 3 Met. 474. Harvey v. Harvey, 4 Beav. 215, and 5 Beav. 134.
It appears upon the face of the bill that the names and residences of all the parties in interest are known to the plaintiff, that the owners of more than one fourth of the fund reside in this Commonwealth, and of more than three eighths in other parts of New England, and that his own share is only one sixty-fourth part, and less than ten dollars in value. Upon such a state of facts, it would be unjust to try the merits of the case, or to express an opinion upon the main question made by the demurrer, without giving any of the other parties an opportunity to be heard.
*513The plaintiff does not seek to maintain this bill for the protection of his own interest only. And it would be inconsistent with the settled practice of a court of chancery, and the rights of suitors whose causes are more worthy of its attention, to entertain a claim so trifling in amount. Story Eq. Pl. §§ 500-502. Cummings v. Barrett, 10 Cush. 186, 190. Demurrer sustained.